

115 HR 5931 IH: To repeal the authority to establish certain special volunteer programs under the Domestic Volunteer Service Act.
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5931IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Biggs introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo repeal the authority to establish certain special volunteer programs under the Domestic
			 Volunteer Service Act.
	
 1.Repeal of authority to establish special volunteer programsPart C of subtitle I of the Domestic Volunteer Service Act (42 U.S.C. 4991 et seq.) is repealed. 2.Limitation on use of funds for new Americorps enrolleesNone of the funds made available to the Corporation for National and Community Service for any fiscal year beginning with fiscal year 2019 may be used to carry out subtitle C of title I of the National and Community Service Act (42 U.S.C. 12571 et seq.). Any individual enrolled in a national service position under such subtitle prior to September 30, 2018, may continue serving in such position under the terms agreed to at the time of such individual’s enrollment.
		